Martin, J.
The plaintiff is appellant from a judgment which denied him the landlord’s privilege on a quantity of tobacco in a store of his. W.e affirmed a judgment of the District Court, in *252April, 1842, as to the greatest part of the tobacco, and reversed it as to two three-quarter boxes, remanding it as to the latter. We were prevailed upon to allow the plaintiff and appellant a re-hearing, and have read with attention his objections to our first view of the case. The argument does not appear to have extended beyond that with which he had favored us on the first hearing ; and we are not satisfied that the judgment theretofore given should be changed. It must, therefore, remain undisturbed.